Citation Nr: 1809356	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Historically, the Veteran's service connection claim for low back was previously denied by the RO in March 2004 and November 2008 unappealed rating decisions.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108 (2017).  However, the Veteran's complete service treatment records were received in approximately 2010, after the prior final denials.  By regulation, these service department records are considered new and material, and the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156 (c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board regrets having to remand the Veteran's claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

In January 2014, a VA examiner provided a negative nexus opinion with regard to the Veteran's back and based his rationale on the fact that service treatment records only noted one episode of a back strain in April 2001and the Veteran did not report any low back pain after April 2001.  The examiner further noted that chronicity was not established for this condition as there were no ongoing visits while on active duty.  The examiner observed that the Veteran did not have any long term reassignments from his regular duties, no hospitalizations, operations, medical board evaluations, or early discharges due to the issue.  The examiner also noted the January 2002 separation history made mention of back pains but was most likely referring to transient bouts as the Veteran was not seen for them.  Further, shortly after the Veteran's discharge from service, there was no continuity seen for it in the private sector.  The examiner concluded it is more likely that the degenerative spine changes arose from factors associated with aging, chronic weight bearing, or trauma as opposed to the transient, resolved event in service so many years earlier. 

Based on the above, the Board finds the VA examiner failed to address the Veteran's lays assertions which he is competent and credible to report and tend to show continuity of symptoms.  Specifically, the record reflects the Veteran's assertions during service that he suffered injury to his back after falling while dancing at a night club in April 1999, and again while moving tree trunks in April 2001, and continued having recurrent back pain throughout the remainder of his service.  See Service Treatment Records received October 17, 2002 and Medical Treatment Records - Government Facility received October 27, 2003.  Moreover, the Veteran has asserted having recurrent back pain since service as evidence by his June 2003 application for compensation.  SeeVeteran's Application for Compensation or Pension received June 25, 2003.  The Veteran has also asserted throughout the appeal period that he has recurrent back pain as reflected in his statements provided in October 2008 and April 2010.  See Statements in Support of Claims received October 6, 2008 and April 30, 2010.  The failure of the VA examiner to address the Veteran's competent lay assertions of back symptomology he experiences significantly reduces the probative value of this evidence.  

The Board finds that this opinion is not adequate for adjudication purposes as it is not based on a complete record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any recent, outstanding VA or private treatment records and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Obtain a VA addendum opinion to determine the nature and etiology of the Veteran's low back condition.  The electronic claims file and a copy of this remand should be made available to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination should be scheduled only if the examiner deems it necessary to prepare the addendum medical opinion.  The examiner should offer an opinion as to the following:

Is it at least as likely as not that a low back condition is related to service?  The examiner should consider the Veteran's allegations that he has experienced back symptoms continuously since service. 

a.  As noted above, the examiner should review the record in conjunction with rendering the requested opinion to specifically include the following:

i.  Service treatment records dated in April 1999 which reference one episode of the Veteran falling at a night club and had pain noted in neck and back; in April 2001 a clinical record referenced a back injury after the Veteran moved tree trunks.  Final physical examination dated January 2002 referenced "recurrent back pain or injury."

Please articulate the reasons underpinning your conclusions.  That is (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how the evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA electronic claims file. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




